     Case 1:18-cv-02609-TSC Document 41 Filed 06/17/19 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


 UNITED STATES OF AMERICA,

                Plaintiff,
                                                Case No. 1:18-cv-2609-TSC
        v.

 SINCLAIR BROADCAST GROUP, INC.;
 RAYCOM MEDIA, INC.;
 TRIBUNE MEDIA COMPANY;
 MEREDITH CORPORATION;
 GRIFFIN COMMUNICATIONS, LLC;
 DREAMCATCHER BROADCASTING,
 LLC; NEXSTAR MEDIA GROUP, INC.;
 CBS CORPORATION; COX
 ENTERPRISES, INC.; THE E.W.
 SCRIPPS COMPANY; FOX
 CORPORATION; and TEGNA INC.,


                Defendants.


                 NOTICE OF SECOND AMENDED COMPLAINT

       Please take notice that under Federal Rule of Civil Procedure 15(a)(2), today

Plaintiff United States of America filed a Second Amended Complaint. The Second

Amended Complaint adds the CBS Corporation, Cox Enterprises, Inc., The E.W. Scripps

Company, Fox Corporation, and TEGNA Inc. as defendants. The Second Amended

Complaint also adds more detail regarding agreements involving certain national sales

representative firms and updates certain business information regarding existing

defendants. In all other material respects, the Second Amended Complaint is the same as

the Amended Complaint filed on December 13, 2018. Defendants Sinclair Broadcast

Group, Inc., Raycom Media, Inc., Tribune Media Company, Meredith Corporation,
                                            1
     Case 1:18-cv-02609-TSC Document 41 Filed 06/17/19 Page 2 of 2



Griffin Communications, LLC, Dreamcatcher Broadcasting, LLC, and Nexstar Media

Group, Inc. each have consented in writing to the Plaintiff's filing of the Second

Amended Complaint.




       Respectfully submitted on the       of June, 2019.




                                             Lee F. erge D.C. Bar #482435)
                                             Trial Attoriiy
                                             U.S. Department of Justice
                                             Antitrust Division
                                             Media, Entertainment, and Professional
                                             Services Section
                                             450 Fifth Street, N.W., Suite 4000
                                             Washington, DC 20530
                                             Phone: 202-598-2698
                                             Facsimile: 202-514-7308
                                             Email: Lee.Berger@usdoj.gov

                                             *Attorney of Record




                                             2
